Per Curiam.

We concur in the findings and recommendation of the board. Respondent is hereby suspended from the practice of law for two years; after one year, respondent, upon application, will be reinstated and placed on probation for the second year with supervision by the Cuyahoga County Bar Association to *83identify and prevent recurring patterns of neglect, failure to account, and failure to properly maintain and deliver clients’ funds. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., AW. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.